 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE CONCEPCION,                            Case No.: 1:18-cv-01743-LJO-JLT (PC)

12                       Plaintiff,                   ORDER DISCHARGING ORDER TO SHOW
                                                      CAUSE AND EXTENDING TIME FOR
13           v.                                       PLAINTIFF TO RESPOND TO FIRST
                                                      SCREENING ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                 (Docs. 9-13)
15    REHABILITATION, et al.,

16                       Defendants.                  21-DAY DEADLINE

17

18
19          On April 2, 2019, the Court issued a screening order in which it granted Plaintiff leave to
20   file a first amended complaint. (Doc. 9.) At Plaintiff’s request, the Court granted an extension of
21   time to respond to the screening order. (Doc. 10, 11.) Plaintiff failed to file an amended complaint
22   or otherwise respond to the Court’s order by the extended deadline. Thus, the Court issued an
23   order to show cause why this action should not be dismissed for failure to comply with the

24   Court’s order and prosecute this action. (Doc. 12.)

25          Plaintiff filed a response to the OSC indicating that he believed an administrative appeal

26   would be granted and that, when the administrative appeal was ultimately denied, he sought legal

27

28
 1   advice on how to proceed.1 (Doc. 13.) He states that he did not have sufficient time between the

 2   administrative-appeal denial and the screening-order deadline to receive the solicited advice.
             Good cause appearing, the Court ORDERS:
 3
             1. The order to show cause that issued on August 21, 2019, (Doc. 12) is
 4
                  DISCHARGED;
 5
             2. Within 21 days from the date of service of this order, Plaintiff shall file a first
 6
                  amended complaint curing the deficiencies identified by the Court in the April 2, 2019
 7
                  screening order or, in the alternative, file a notice of voluntary dismissal.
 8
             The Court notes that multiple months have passed since the issuance of its screening
 9
     order. If Plaintiff fails to comply with the present order, the Court will dismiss this action
10
     for failure to obey a court order and for failure to state a cognizable claim.
11

12   IT IS SO ORDERED.
13
         Dated:     October 9, 2019                                 /s/ Jennifer L. Thurston
14                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26
27   1
      In his response, Plaintiff states that he is transgender male and requested that the Court address him with
28   male pronouns. The Court does so here.
                                                            2
